       Case 4:20-cr-06013-SMJ     ECF No. 80   filed 11/02/20   PageID.284 Page 1 of 6
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON




1                                                                     Nov 02, 2020
                                                                           SEAN F. MCAVOY, CLERK


2
                           UNITED STATES DISTRICT COURT
3                         EASTERN DISTRICT OF WASHINGTON

4    UNITED STATES OF AMERICA,                  No. 4:20-cr-06013-SMJ

5                              Plaintiff,
                                                ORDER DENYING THE
6                 v.                            GOVERNMENT’S MOTION TO
                                                RECONSIDER
7    HERNAN SICAIROS-TAMAYO,

8                              Defendant.

9

10         On October 15, 2020, this Court ordered Assistant U.S. Attorney (AUSA)

11   Richard C. Burson recuse himself from the hearing on Defendant’s motion to sever

12   counts, ECF No. 52, and motion to suppress evidence, ECF No. 53, and that the

13   United States Attorney’s Office (USAO) appoint a new AUSA to represent the

14   Government during the hearing. The Court memorialized that oral ruling in an

15   Order dated October 19, 2020. ECF No. 70. Before the Court is the Government’s

16   Motion to Reconsider that Order. ECF No. 72. The Court is fully informed and

17   denies the motion.

18                                    BACKGROUND

19         Defendant Hernan Sicairos-Tamayo faces three charges in this case: one

20   count of Possession with Intent to Distribute a Controlled Substance in violation of




     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 1
       Case 4:20-cr-06013-SMJ     ECF No. 80    filed 11/02/20   PageID.285 Page 2 of 6




1    21 U.S.C. § 841(a)(1), (b)(1)(B)(viii), one count of Possession of a Firearm in

2    Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A),

3    and one count of Alien in the United States after Deportation in violation of 8 U.S.C.

4    § 1326.

5          The drug trafficking charges at issue arise from the seizure of

6    methamphetamine from Defendant’s apartment after his roommate, Estela Elvira

7    Sandoval, allegedly consented to a search. Defendant moved to suppress evidence,

8    arguing that the agents coerced Ms. Sandoval’s consent. ECF No. 53 at 2.

9          On October 15, 2020, at the originally scheduled hearing on the motion to

10   suppress, defense counsel learned during the lead agent, Special Agent Daina Nuñez

11   (SA Nuñez)’s testimony, that Mr. Burson and SA Nuñez had discussed obtaining

12   Ms. Sandoval’s consent on the date the search took place. At that point, Defendant

13   requested Mr. Burson’s recusal on the basis that he might call Mr. Burson as a

14   witness in the matter. The Court granted the request and ordered the USAO assign

15   a new AUSA to the matter.

16         The Government filed this Motion to Reconsider, ECF No. 72, as well as a

17   Motion to Expedite, ECF No. 73. The Court granted the Motion to Expedite and set

18   an expedited briefing schedule. Defendant filed a response, ECF No. 76, and the

19   Government filed a reply, ECF No. 77. The Court ordered Defendant to disclose if

20   he plans to call Mr. Burson as a witness, and to provide a compelling need for Mr.




     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 2
       Case 4:20-cr-06013-SMJ     ECF No. 80     filed 11/02/20   PageID.286 Page 3 of 6




1    Burson’s testimony that could not be satisfied by other sources of testimony. ECF

2    No. 78. Defendant responded, indicating that he plans to call Mr. Burson as a

3    witness at both the hearing on the motion to suppress and at trial. ECF No. 79. He

4    also listed a series of questions that he plans to ask Mr. Burson at the hearing. Id.

5                                   LEGAL STANDARD

6          “A defendant has an obligation to exhaust other available sources of evidence

7    before a court should sustain a defendant’s efforts to call a participating prosecutor

8    as a witness.” United States v. Prantil, 764 F.2d 548, 551 (9th Cir. 1985). But a

9    Defendant need not always “resort to alternative means of adducing factual

10   testimony.” Id. at 551–52. Although “courts have generally disfavored allowing a

11   participating prosecutor to testify,” defendants may call a prosecutor to testify if

12   they demonstrate a “compelling need.” Id. at 554 (citing United States v. West, 680

13   F.2d 652, 654 (9th Cir. 1982) and United States v. Tamura, 694 F.2d 591, 601 (9th

14   Cir. 1982)). “[T]he court must honor the defendant’s constitutional rights under the

15   confrontation and compulsory process clauses of the Sixth Amendment.” Id. at 552.

16         Courts must consider if the testimony would be duplicative and the quality

17   and quantity of alternative evidence, as well as policy concerns, including the risk

18   that a testifying participating prosecutor would not be a fully objective witness

19   given his position as an advocate for the government, preventing the prestige and

20   prominence of the prosecutor’s office from being attributed to testimony by a




     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 3
       Case 4:20-cr-06013-SMJ     ECF No. 80    filed 11/02/20   PageID.287 Page 4 of 6




1    testifying prosecutor, eliminating jury confusion, and promoting public confidence

2    in the criminal justice system by avoiding the appearance of impropriety. Id. at 552–

3    553.

4                                      DISCUSSION

5           Defendant has shown a compelling need for Mr. Burson’s testimony.

6    Defendant indicated that he plans to call Mr. Burson to testify at the hearing on the

7    motion to suppress. ECF No. 79 at 1. He lists a series of twelve questions that he

8    plans to ask Mr. Burson, including “What facts did you rely on to make the decision

9    to have the agent seek consent?” and “In reaching the decision to seek consent, was

10   this discussed with your supervisor?” ECF No. 79 at 2. SA Nuñez cannot answer

11   these questions.

12          Whether the Court’s decision eventually hinges on Mr. Burson’s testimony

13   is immaterial. True, SA Nuñez and Mr. Burson’s conversation did not occur in the

14   presence of Ms. Sandoval. But Mr. Burson spoke with SA Nuñez about exactly the

15   issue at the crux of this hearing. Policy considerations, then, weigh in favor of

16   allowing Defendant to call Mr. Burson as a witness, and Mr. Burson’s recusal. And

17   although jury confusion issues do not arise during a motion to suppress, the Court

18   must still ensure witness neutrality and public confidence to the extent possible.

19   “The advocate-witness rule is aimed at protecting the integrity of the fact-finding

20   process, not at distorting the process itself.” Prantil, 764 F.2d at 554. Allowing




     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 4
          Case 4:20-cr-06013-SMJ   ECF No. 80    filed 11/02/20   PageID.288 Page 5 of 6




1    Defendant to call Mr. Burson as a witness will preserve the fact-finding process,

2    protect Defendant’s constitutional rights, and allow this Court to make an informed

3    decision regarding the issue of consent.

4            Accordingly, IT IS HEREBY ORDERED:

5            1.    The Government’s Motion to Reconsider, ECF No. 72, is DENIED.

6                  A.    The USAO must APPOINT a new AUSA to represent the

7                        Government during the hearing on Defendant’s motion to sever

8                        counts, ECF No. 52, and motion to suppress evidence, ECF No.

9                        53, on November 6, 2020.

10                 B.    The Court ORDERS that Mr. Burson not have any additional

11                       contact discussing the facts in this matter with any of the

12                       potential witnesses in this case.

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 5
       Case 4:20-cr-06013-SMJ   ECF No. 80    filed 11/02/20   PageID.289 Page 6 of 6




1                C.    The Court does not rule on whether Mr. Burson must

2                      permanently recuse himself from this case, or whether the

3                      recusal is limited to the motion hearing only.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

6    Service.

7          DATED this 2nd day of November 2020.

8

9                      _________________________
                       SALVADOR MENDOZA, JR.
10                     United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING THE GOVERNMENT’S MOTION TO RECONSIDER – 6
